Citation Nr: 0927941	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for residuals of a right mid-shaft femur fracture with right 
leg shortening and right knee limited motion, currently 
evaluated as 20 percent disabling (hereafter "right knee 
disability").  

2.  Entitlement to an increased initial disability evaluation 
for residuals of a right mid-shaft femur fracture with 
limited right hip motion, currently evaluated as 10 percent 
disabling (hereafter "right hip disability").  

3.  Entitlement to an increased initial disability evaluation 
for lumbar strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1948 to October 
1949, and from November 1949 to December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In an October 2001 rating decision, the RO effectuated an 
August 2001 Board decision which granted service connection 
for the Veteran's right knee disability and lumbar strain, 
assigning 10 percent and noncompensable evaluations, 
respectively.  Both ratings were effective from September 29, 
1997.  In a December 2001 rating decision, the RO assigned a 
separate 10 percent evaluation for the Veteran's right hip 
disability, and increased his evaluation for lumbar strain to 
20 percent, both effective from September 29, 1997.  During 
the pendency of the appeal, in a January 2004 rating 
decision, the RO increased the Veteran's evaluation for his 
right knee disability to 20 percent, effective September 29, 
1997.  

The Veteran testified at a May 2006 Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  

In August 2007, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) so that additional 
records could be obtained and the Veteran could undergo VA 
spine, joints, and bones examinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At most, the Veteran's right leg is 2.25 inches shorter 
than his left.  

2.  The Veteran's right knee extension is limited to 10 
degrees and his flexion is not limited to 45 degrees.  

2.  The Veteran's right hip flexion is not limited to 30 
degrees.  

3.  The Veteran's lumbar strain is not severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  His 
forward flexion is not limited to 30 degrees, and he does not 
have ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5003, 5255, 5257, 5260, 5261, 5275 (2008).

2.  The criteria for a separate 10 percent evaluation for 
limitation of extension of the right knee have been met.  
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2008).

3.  The criteria for an initial rating higher than 10 percent 
for a right hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5252, 5255 
(2008).

4.  The criteria for an initial rating higher than 20 percent 
for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 
4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5295 (2002) and 5237 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing any necessary notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

In this case, both the Veteran's claims for service 
connection for the residuals of a right femur fracture (right 
knee and hip) and for service connection for his low back 
were submitted prior to the enactment of the Veterans Claims 
Assistance Act (VCAA) in November 2000.  Given that these 
claims predated the VCAA, no VCAA notice was provided.  In 
August 2001, however, the Board issued a decision that 
granted service connection for the residuals of the right 
femur fracture and for a low back disorder.  Thereafter, the 
RO took action to effectuate the Board's decision by 
assigning rating evaluations and effective dates.  In 
response to the assignment of the initial rating evaluations, 
the Veteran filed a new Notice of Disagreement (NOD) seeking 
higher initial ratings.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection for each 
of the three claims on appeal.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
no VCAA notice was required to be provided in this case as 
each of the claims were fully satisfied by the grant of 
service connection.  

Even though there was no need to provide a VCAA notice once 
service connection was granted by the Board in August 2001, 
the RO and the AMC both issued notice letters in October 
2001, March 2004, October 2004, and August 2007.  While the 
letters from 2001 and 2004 were not entirely clear that the 
current issues on appeal involved the initial ratings 
assigned for the three service-connected conditions, both the 
Board's August 2007 remand decision and the August 2007 
notice letter made it clear that the current claims involved 
the initial disability ratings to be assigned.  Accordingly, 
any potential confusion that may have been caused by the 2001 
and 2004 letters with respect to the nature of the current 
appeals matters was rendered harmless, even putting aside the 
superfluous nature of the notice letters that were not 
required in the first instance due to service connection 
having been granted.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained 
and associated with the Veteran's claims folder.  Further, 
all relevant treatment records adequately identified by the 
Veteran have been procured and associated with his claims 
folder.  He testified at both a Central Office and Travel 
Board hearing.  This case was remanded in August 2007 so that 
additional VA treatment records could be obtained and so the 
Veteran could undergo VA examinations.  The records were 
obtained and he underwent examinations in April 2008.  Thus, 
the Board is satisfied that there was substantial compliance 
with its August 2007 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his initial increased evaluation claims.  
Under the circumstances of this case, additional efforts to 
assist the Veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  

II.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2008).  

If, as in this case, there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based upon the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 
35 (1993) (a claim for an original rating remains in 
controversy when less than the maximum available benefit is 
awarded).  In other words, the Veteran's rating may be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than others.  However, as discussed below, the 
Veteran's disabilities have not met the requirements for 
higher ratings at any time since the effective date of his 
awards, so the assignment of staged ratings is not 
appropriate since he has been assigned the highest possible 
initial ratings from the effective date of the ratings to the 
present.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Finally, the evaluation of the same disability under various 
diagnoses, known as "pyramiding", is to be avoided.  38 
C.F.R. § 4.14 (2008).  However, the U. S. Court of Appeals 
for Veterans Claims (Court) held, in Esteban v. Brown, 6 Vet. 
App. 259 (1994), that for purposes of determining whether the 
Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.

A.  Right Knee Disability

The Veteran asserts that he is entitled to an initial rating 
higher than 20 percent for his right knee disability, which 
is currently evaluated under DC 5255-5275, impairment of the 
femur and shortening of the bones of the lower extremity.  
38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when 
a rating under one Diagnostic Code requires use of an 
additional Diagnostic Code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  The Note in DC 5275 specifically 
states that a rating under DC 5275 is not to be combined 
"with other ratings for fracture or faulty union in the same 
extremity."  38 C.F.R. § 4.71a, DC 5275, Note.  However, the 
RO has evaluated the Veteran under DC 5255-5275, and the 
Board will do so as well, because to do otherwise would be 
less favorable to the Veteran.  

In a June 2009 statement, the Veteran's representative argued 
that the Veteran should be entitled to a 30 percent 
evaluation under DC 5255 or 5275 based upon functional loss 
due to painful motion.  Essentially, the representative is 
arguing that the Veteran's functional loss elevates his 
moderate knee disability to a marked knee disability.  When 
an evaluation of a disability is based upon limitation of 
motion, the Board must consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  As discussed below, the Veteran's knee 
disability is not marked, even when taking functional loss 
due to pain into consideration.  

i.  Impairment of the Femur (DC 5255)

Under DC 5255, a 20 percent evaluation is warranted when 
there is malunion of the femur with moderate knee or hip 
disability.  A 30 percent evaluation is warranted when there 
is malunion of the femur with marked knee or hip disability.  
38 C.F.R. § 4.71a.  

The terms "moderate" and "marked" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2008).  Terminology such as "moderate" and "marked" 
used by VA examiners and others, although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

As discussed below, the Veteran's lower extremity length 
discrepancy, loss of range of motion, and pain are not severe 
enough to constitute a marked knee disability, even when 
considering functional loss due to pain.  The Board finds 
that his disability is at most, moderate, as shown by the 
evidence of record.  

ii.  Shortening of the Lower Extremity (DC 5275)

Under DC 5275, a 20 percent evaluation is warranted when a 
bone in the lower extremity is shortened by 2 to 2.5 inches 
(5.1 to 6.4 centimeters).  A 30 percent evaluation is 
warranted when the bone is shortened by 2.5 to 3 inches (7.6 
to 8.9 centimeters).  38 C.F.R. § 4.71a.  As the rating 
criteria set forth in DC 5275 are not based upon limitation 
of motion, an increased evaluation based upon additional 
functional loss due to pain is not applicable.  DeLuca, 8 
Vet. App. at 206.  

The Veteran's treatment records contain many observations 
that his right leg is shorter than his left.  His legs were 
measured at some of his VA examinations.  At his February 
2000 VA examination, his right leg was noted to be 1 and 3/8 
inches shorter than his left.  At an October 2001 VA joints 
examination, he was noted to have a 2 inch insert in his 
right shoe, at the heel, and the examiner later stated that 
his right leg was 2.25 inches shorter than his left.  At his 
February 2004 VA joints examination, the physician found that 
his right leg was shorter than his left by 2 to 2.25 inches.  
At his September 2005 VA joints examination, it was noted 
that his right shoe had a 2 inch insert.  His right leg was 
94 centimeters long and his left leg was 99.5 centimeters 
long, meaning that his right leg was 5.5 centimeters shorter 
than his left.  The examiner stated that 5.5 centimeters 
corresponded to 2.25 inches.  At his April 2008 VA joints 
examination, his right leg was 33.5 inches long, and his left 
leg was 35.5 inches long; his right leg was 2 inches shorter 
than his left.  The evidence of record shows that he is not 
entitled to a 30 percent evaluation under DC 5275 because the 
evidence does not show that his right leg is 2.5 to 3 inches 
shorter than his left.  38 C.F.R. § 4.71a.  The evidence 
shows that, at most, his right leg is 2.25 inches shorter, 
which is within the 2 to 2.5 range specified in the 20 
percent rating criteria.  Id.  Thus, he is not entitled to 30 
percent evaluation under DC 5275.  

iii.  Arthritis (DC 5003)

A February 2000 VA x-ray report provided a diagnosis of 
degenerative joint disease (DJD) of the knee, which is 
evaluated under DC 5003, arthritis.  Under DC 5003, the 
disability is evaluated based upon limitation of motion of 
the affected part.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  
Unless loss of motion is compensable, a 20 percent evaluation 
is the highest available under DC 5003.  As discussed below, 
the Veteran's loss of extension is compensable, and as a 
result, his evaluation for arthritis will be discussed in 
terms of his limitation of motion.  

iv.  Limitation of Flexion and Extension (DCs 5260 and 5261)

Under DC 5260, a 10 percent rating is warranted when flexion 
of the leg is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is warranted when 
extension of the leg is limited to 10 degrees.  A 20 percent 
rating is warranted when extension is limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  Id.    

Normal flexion is 140 degrees, and normal extension is 0 
degrees.  38 C.F.R. § 4.71a, Plate II.  In February 2000, he 
had 107 degrees of flexion and normal extension.  In October 
2001, his flexion was 100 degrees and his extension was 5 
degrees.  The examiner did not note whether the motion was 
painful.  At his February 2004 VA joints examination, his 
flexion was 85 degrees and his extension was 5 degrees, both 
without painful motion.  At his September 2005 VA joints 
examination, he had 110 degrees of flexion and normal 
extension, without painful motion.  

The Veteran's April 2008 VA joints examination showed that he 
had 110 degrees of flexion.  Therefore, he had lost 30 
degrees of flexion.  He had pain from 90 to 110 degrees.  His 
extension was 10 degrees.  Therefore, he had lost 10 degrees 
of extension.  He had no pain on extension.  

To warrant a compensable evaluation for loss of flexion, his 
flexion would have to be limited to 45 degrees.  38 C.F.R. 
§ 4.71a.  The evidence does not show that his right knee 
flexion is limited to 45 degrees.  In fact, the disability 
does not meet the criteria for a noncompensable evaluation 
with a flexion of, at worst, 85 degrees.  Therefore, he is 
not entitled to a compensable evaluation under DC 5260 for 
his right knee.  Id.    

The Veteran's right knee disability, however, does meet the 
criteria for a compensable evaluation under DC 5261 because 
his extension is, at worst, limited to 10 degrees, which 
would warrant a 10 percent evaluation.  Id.  The evidence 
does not show that his extension is limited to 15 degrees to 
warrant a 20 percent evaluation or 20 degrees to warrant a 30 
percent evaluation under DC 5261.  Therefore, he is not 
entitled to a higher rating under DC 5261.  Id.  

As noted above, when an evaluation of a disability is based 
upon limitation of motion, such as under DC 5260 or 5261, the 
Board must also consider, in conjunction with the otherwise 
applicable Diagnostic Code, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. 
at 206.  

Painful movement was not assessed at the February 2000 VA 
examination.  Movement due to pain was not observed at the 
October 2001 VA examination.  At his February 2004 and 
September 2005 VA examinations, he did not experience right 
knee pain during range of motion testing.  However, at the 
February 2004 examination, the physician noted that the 
Veteran had flare ups of right knee pain, instability, 
falling, and lack of endurance, which were caused by a change 
in shoes.  

As noted above, the Veteran had pain from 90 to 110 degrees 
of right knee flexion at his April 2008 VA examination.  
After repetitive motion, there was no further limitation of 
flexion.  His right knee had a chronic genu valgum deformity.  
The Board acknowledges that the Veteran has limitation of 
flexion and extension.  However, as discussed above, it 
meets, at most, and when considering his pain on flexion from 
90 to 110 degrees, a non compensable evaluation under DC 
5260.  38 C.F.R. § 4.71a.  Additionally, while his limitation 
of extension meets the criteria for a 10 percent evaluation 
under DC 5261, there is no evidence that painful motion or 
additional functional loss limits his flexion to 20 degrees, 
to meet the criteria for a 30 percent evaluation under DC 
5261.  Id.  The Diagnostic Codes for limitation of motion do 
not provide a higher evaluation than the Diagnostic Code for 
shortening of the lower extremity, and are therefore not 
appropriate for the Veteran's knee disability.  Although the 
Veteran's knee disability does not warrant a 30 percent 
evaluation under DC 5261, he is entitled to a separate 
evaluation for limitation of extension, as discussed below.  

Since there is no objective evidence showing that the Veteran 
has sufficient weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse to reduce his flexion to a compensable 
level (45 degrees), or his extension to a rating higher than 
10 percent, he is not entitled to an additional increase in 
his disability rating.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a; see also DeLuca, 8 Vet. App. at 206.  

v.  Instability of the Right Knee (DC 5257)

Under DC 5257, a 20 percent evaluation is warranted when 
there is moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  As discussed above, words such as "slight," 
"moderate," and "severe" as used in the various Diagnostic 
Codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  
DC 5257 is based upon instability and subluxation, not 
limitation of motion, and as a result the criteria set forth 
in DeLuca do not apply.  DeLuca, 8 Vet. App. at 206.  

In February 2000, a VA examiner found the Veteran's knee to 
be stable and mildly crepitant.  An x-ray demonstrated genu 
valgum of the right knee, secondary to the varus deformity in 
his right femur.  In October 2001, the Veteran complained of 
instability, but the VA examiner found that his right knee 
was stable, and that he had marked crepitant motion.  In 
February 2004 and September 2005, examiners stated that all 
ligaments of his knee were stable, as were his medial and 
lateral meniscuses.  In April 2008, a sight laxity (3 
millimeters) to varus and valgus stress was noted in the 
medial and lateral collateral ligaments.  His anterior and 
posterior cruciate ligaments were stable.  His McMurray's 
test was negative, indicating that his medial and lateral 
meniscuses were stable.  

The record shows that the Veteran has a history of falling.  
In April 2004, his representative stated that he fell five 
times in the past two years due to his lower extremity length 
discrepancy.  In February 2004, he reported feeling unsteady, 
and falling three times in the past one or two years.  In 
October 2005, he reported falling seven times in the previous 
three or four years.  At his May 2006 Travel Board hearing, 
he testified that his right knee was unstable and gave out.  
In October 2007, he reported a history of falls.  In April 
2008, the Veteran reported falling once in the last year due 
to his knee joint "popping out."  He had difficulty getting 
in and out of his bathtub, and a nurse recommended the 
installation of a safety bar.  He was deemed to be a moderate 
fall risk.  His lay statements provide evidence in support of 
his claim.  However, they are outweighed by medical evidence 
showing that his knee is stable to multiple types of stress.  

While the Veteran has a history of falling and has reported 
instability, his VA examinations are largely negative for any 
evidence of instability.  With the exception of his most 
recent VA examination, where a slight laxity was found, all 
of the examinations show his knee to be stable.  He has, at 
most, a slight instability of his knee, which meets the 
criteria for a 10 percent evaluation.  Thus, he is not 
entitled to a 30 percent evaluation under DC 5257, as the 
evidence does not show severe instability.  38 C.F.R. § 4.7.  

vi.  Separate Evaluations

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a Veteran's knee disability is rated under 
Diagnostic Code 5257, the Veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.  The Veteran's disability is not evaluated 
under DC 5003 or 5257, as DC 5275 is more favorable to him 
because his disability meets the criteria for a 20 percent 
evaluation under DC 5275 and only 10 percent under DC 5003 or 
5257.  38 C.F.R. § 4.71a.  Thus, he is not entitled to 
separate evaluations under DCs 5003 and 5257.  

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  As discussed above, the Veteran 
does not have compensable limitation of flexion.  Thus, he is 
not entitled to a separate evaluation under DC 5260.  
However, his extension is limited to 10 degrees, which meets 
the criteria for a 10 percent evaluation under DC 5261.  
38 C.F.R. § 4.71a.  Therefore, he is entitled to a separate 
10 percent evaluation for limitation of extension, as this 
limitation of motion is a separate symptom of his disability, 
which is currently evaluated under criteria based upon 
shortening of the limb, rather than limitation of motion.  As 
discussed above, he is not entitled to a rating higher than 
10 percent for limitation of extension under the factors set 
forth in DeLuca.  

There is no evidence that other potentially relevant DCs 
should be applied in this case.  There is no ankylosis of his 
right knee to warrant application of DC 5256.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  As discussed above, the 
Veteran is able to flex and extend his right leg.  Therefore, 
he does not have ankylosis.  There is no evidence of 
dislocation of the semilunar cartilage to warrant application 
of DC 5258 or 5259.  The Note to DC 5275 prohibits the 
application of DC 5262, impairment of the tibia and fibula.  
38 C.F.R. § 4.71a; see Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of Diagnostic Code should be upheld if supported by 
explanation and evidence).  

In conclusion, the Veteran is not entitled to an initial 
evaluation higher than 20 percent under any potentially 
applicable Diagnostic Code for his right knee for any portion 
of the initial rating period.  However, he is entitled to a 
separate 10 percent evaluation for limitation of extension of 
the right knee, under DC 5261.  

B.  Right Hip Disability

The Veteran's right hip disability is currently evaluated 
under DC 5255-5252, impairment of the femur and limitation of 
flexion of the thigh.  38 C.F.R. § 4.71a.  See also 38 C.F.R. 
§ 4.27.  In a June 2009 statement, the Veteran's 
representative argued that the Veteran's disability warranted 
a 20 percent evaluation under DC 5252 because of functional 
loss due to painful, limited motion.  

Under DC 5255, a 10 percent evaluation is warranted when 
there is malunion of the femur and slight knee or hip 
disability.  A 20 percent evaluation is warranted when there 
is malunion of the femur with moderate knee or hip 
disability.  38 C.F.R. § 4.71a.  

Under DC 5252, a 10 percent evaluation is warranted when 
flexion is limited to 45 degrees.  A 20 percent evaluation is 
warranted when flexion is limited to 30 degrees.  Id.  As 
discussed above, the Board must consider functional loss the 
Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45 when the rating 
criteria are based upon limitation of motion.  DeLuca, 8 Vet. 
App. at 206.  

DC 5253 also addresses limitation of motion of the hip joint.  
A 10 percent evaluation is warranted when there is limitation 
of rotation of the thigh where the Veteran cannot toe-out 
more than 15 degrees; or when there is limitation of 
adduction such that he cannot cross his legs.  A 20 percent 
evaluation is warranted when there is limitation of abduction 
such that motion is lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a.  

The Board notes that there is no evidence of ankylosis of the 
hip to warrant application of DC 5250, ankylosis of the hip.  
There is no evidence of flail joint to warrant application of 
DC 5254, hip, flail joint.  DC 5251 is not for application 
because the maximum rating available under that particular DC 
is 10 percent, so it is not favorable to the Veteran.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic 
Code should be upheld if supported by explanation and 
evidence).  

The Veteran's VA treatment records show a history of a right 
leg fracture with resulting shortening of the right leg, 
which caused his right hip disability.  The first mention of 
hip pain was at an October 2001 VA joints examination, where 
he stated that he was beginning to have right hip and back 
pain.  Upon examination, the Veteran's hip adduction was 20 
degrees, abduction was 30 degrees, flexion was 100 degrees, 
internal rotation was 20 degrees, and external rotation was 
45 degrees.  The Veteran had some limitation of motion, but 
it was not severe enough to meet the criteria for a 10 
percent evaluation under DC 5252 or 5253.  However, in a 
December 2001 rating decision, the RO awarded a 10 percent 
evaluation for the right hip disability based upon this 
examination because the Veteran had some limitation of 
motion, with pain.  

In February 2004, the Veteran underwent a VA joints 
examination.  He reported flare ups that occurred four to 
five times per month and lasted for one to two days.  He 
reported a lack of endurance and fatigability, as he used to 
walk two miles five days a week and reduced the number of 
walks to two or three times per week due to his back and leg 
pain.  Changing his shoes and resting alleviated his pain.  
He did not have pain while walking.  He walked with a slight 
limp, and could perform a toe and heel walk, but could not 
squat due to limitation of motion of the right knee.  Upon 
examination, his hip was nontender to palpation, and there 
was no redness, warmth, or swelling.  His adduction was 25 
degrees, abduction was 45 degrees, external rotation was 45 
degrees, internal rotation was 30 degrees.  His flexion was 
125 degrees, which is normal.  See 38 C.F.R. § 4.71a, Plate 
II.  All ranges of motion were accomplished without pain.  

At his September 2005 VA joints examination, he stated that 
he reduced his walking distance from 2 miles to 1.8 miles 
because he had moved and was using a new walking path.  Other 
than that, his history remained unchanged.  He reported mild 
hip pain upon examination, with no redness, guarding, 
swelling, or warmth.  His hip was nontender to palpation.  
His flexion was 112 degrees, extension was 30 degrees, 
adduction was 25 degrees, abduction was 45 degrees, external 
rotation was 50 degrees, and internal rotation was 35 
degrees.  He reported mild pain at the ends of each movement, 
and had no significant changes after repetitive motion 
testing.  

In May 2006, the Veteran testified that he had periods of 
severe right hip pain that lasted for days at a time.  To 
relieve his pain, he sat in a chair and avoided moving.  He 
believed some episodes of pain were caused by changing his 
shoes.  He thought that his condition had worsened since his 
September 2005 VA examination.  

At his April 2008, the Veteran underwent a VA joints 
examination.  Both hips appeared normal, with no redness, 
effusion, or warmth.  The greater trochanters were not tender 
and the ranges of motion were the same in each hip.  He had 
120 degrees of flexion, 40 degrees of abduction (45 degrees 
is normal), 30 degrees of adduction (normal), and 0-40 
degrees of internal and external rotation.  He reported 
painful motion only at the end points of internal and 
external rotation, and there was no additional limitation of 
motion after repetitive testing.  

The evidence of record does not support a 20 percent 
evaluation for any part of the initial rating period.  The 
Veteran's hip disability was assigned a 10 percent evaluation 
based upon some limitation of motion and pain.  In order to 
meet the criteria for a 20 percent evaluation under DC 5252, 
his flexion would need to be limited to 30 degrees.  
38 C.F.R. § 4.71a.  At worst, his flexion is 120 degrees, 
which reflects a loss of only 5 degrees.  Thus, he is not 
entitled to a higher evaluation under DC 5252.  As his thigh 
abduction is not lost beyond 10 degrees, he cannot receive a 
higher evaluation under DC 5253.  Lastly, he is not entitled 
to a 20 percent evaluation under DC 5255 because he does not 
have a moderate hip disability.  His symptoms are limited 
flexion and some pain on motion.  His limitation of flexion 
is not sufficient to warrant a compensable evaluation under 
DC 5252, but he was awarded a 10 percent evaluation for the 
factors set forth in DeLuca due to pain.  Even considering 
his pain on internal and external rotation, his disability is 
not moderate.  Reviewing the evidence, the Board finds that 
the overall disability picture for the Veteran's right hip 
disability does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence is against this claim for a higher initial 
rating for any portion of the rating period.  38 C.F.R. 
§ 4.3.  



C. Lumbar Strain

During the course of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine 
twice, effective September 23, 2002, and September 26, 2003.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), 68 Fed. 
Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).  
The amendments renumber the Diagnostic Codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine.  If a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the Veteran 
will apply, to the extent permitted by any stated effective 
date in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments 
discussed above have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the Veteran.  

The RO addressed the previous and amended criteria in the 
January 2006 SOC.  Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the Veteran.  Bernard v. Brown, 4. 
Vet. App. 384, 392-94 (1993).  

The amendments renumber the Diagnostic Codes and create a 
General Rating Formula for Diseases and Injuries of the 
Spine, based largely on limitation or loss of motion, as well 
as other symptoms.  The amendments also allow for 
intervertebral disc syndrome, DC 5243, to be evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The Veteran does not have a 
diagnosis of intervertebral disc syndrome, so it will not be 
addressed further.  

The Veteran's lumbar strain has been evaluated under the 
older DC 5295 and the amended DC 5237.  Prior to September 
23, 2002, under DC 5295, lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted when the 
disability was severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spice, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a 
(2002).  

Only the regulations regarding intervertebral disc syndrome 
were revised effective September 23, 2002.  The criteria for 
DC 5295 have remained unchanged.  

Effective September 26, 2003, the regulations regarding 
diseases and injuries of the spine were again revised.  Under 
these regulations, back disabilities are evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The new criteria apply with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.   

The Veteran's back disability is evaluated under DC 5237, 
lumbosacral or cervical strain.  Under the General Rating 
Formula for Diseases and Injuries of the Spine, a 20 percent 
evaluation is warranted when the forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent evaluation pertain only to the 
cervical spine and are therefore not applicable in this case.  
A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.  As the Veteran's disability is evaluated 
based upon limitation of motion, the criteria set forth in 
DeLuca, discussed above, apply in this case.  

The Veteran was diagnosed with DJD of the lumbar spine in a 
February 2000 x-ray.  In July 2001, Dr. A. R., a private 
physician, stated that the Veteran's lower extremity length 
discrepancy was a cause of his back pain, which would likely 
worsen as he aged.  

In October 2001, the Veteran underwent a VA spine 
examination.  He reported that his back pain made up 75 
percent of his total pain.  He complained of pain, weakness, 
stiffness, fatigability, and a lack of endurance.  He denied 
flare-up patterns, but complained of increasing and frequent 
episodes of spasm.  He described his pain as constant and 
occasionally exacerbated by ordinary activities of daily 
living.  His forward flexion was 70 degrees, with 
straightening of the lower lumbar curve from 40 to 70 
degrees.  The normal range of forward flexion is 90 degrees.  
38 C.F.R. § 4.71a, Plate V.  He had extension to 15 degrees, 
the normal range of extension is 30 degrees.  Id.  His 
lateral flexion was 30 degrees on the left (normal), and 20 
degrees on the right.  Id.   His lateral rotation was 30 
degrees (normal) on the left and 20 degrees on the right.  
Id.  He had right scoliosis, much of which appeared to be 
rotatory.  His deep tendon reflexes were within normal 
limits.  His spine was tender, and he had pain at the end 
limits of his ranges of motion.  He had palpable spasm.  He 
was diagnosed with lumbar strain and bilateral piriformis 
strain.  

In February 2004, the Veteran underwent a VA spine 
examination.  He reported episodic back pain that was brought 
on by changing shoes.  He described it as an aching pain, and 
denied weakness, neurologic symptoms, swelling, and redness.  
He took aspirin for pain relief.  Flare-ups occurred four to 
five times per month, and lasted one to two days.  During a 
flare-up, he stayed home and rested in his recliner.  He 
could perform all of his activities of daily living during a 
flare-up, but avoided walking and leaving his house.  He did 
not use a back brace.  He could walk two miles.  He reported 
a history of falling, but attributed that to his knee, not 
his back.  

Upon examination, he had slight scoliosis and decreased 
lordosis of the lumbosacral spine.  His spine was not tender 
to palpation and there was no paraspinal muscle tenderness or 
spasm.  His flexion was 90 degrees (normal), and all other 
ranges of motion were also normal and accomplished without 
pain.  The examiner stated that there was no guarding, muscle 
spasm, reversed lordosis, or abnormal kyphosis.  The examiner 
found no neurological abnormalities other than weakness noted 
in his right quadriceps muscle, which was related to his 
right leg fracture.  He was diagnosed with intermittent 
lumbar strain.  

The Veteran complained of back pain at his September 2005 VA 
joints examination.  His forward flexion was 65 degrees with 
pain from 50 to 65 degrees.  His other ranges of motion were 
normal and accomplished without pain.  There was no 
additional loss of motion after repetition.  There was mild 
pain to palpation of the spine, but no spasm.  No postural or 
neurological abnormalities were found.  He was diagnosed with 
intermittent lumbar strain.  

In May 2006, the Veteran testified that his back pain caused 
him to avoid lifting things.  Sometimes, his wife put a 
heating pad on his back, but it did not relieve his pain.  
During an episode of pain, he testified that continuing to 
use his back caused pain so severe he had to stop moving.  He 
stated that his back affected his daily activities such that 
he "just [doesn't] do anything."  He no longer fished or 
played golf, but occasionally played tennis.  He did not take 
pain medication because he did not feel comfortable with the 
potential side effects.  

The Veteran underwent his most recent VA spine examination in 
April 2008.  He reported intermittent mechanical lumbar 
strain, associated with using certain shoes.  At the time of 
the examination, he described his pain as minimal, but noted 
that he had flare-ups.  The Veteran walked on a treadmill for 
15 to 18 minutes a day with a grade, and tried to walk as 
much as possible.  The examiner described the Veteran as 
"quite active," because he walked, drove, worked on his 
car, and mowed his lawn.  He could perform his activities of 
daily living independently.  

Upon examination, his forward flexion was 60 degrees.  His 
extension was 20 degrees, and all other ranges of motion were 
normal.  He had pain at the endpoints of flexion and 
extension.  Repetitive motion did not result in any 
additional limitation of motion.  The examiner denied spasm 
and listing, and the Goldthwaite's sign was negative.  The 
Veteran had a mild decrease in the usual lordotic curve and 
"very slight" scoliosis.  This neurological examination 
revealed no abnormalities except for decreased strength in 
the right leg, which was not attributed to his back 
disability.  The examiner concluded that the Veteran's 
chronic intermittent lumbosacral strain was "not objectively 
different in severity" from prior VA examinations.  

Under the older criteria set forth in DC 5295, the Veteran's 
back disability is not severe enough to warrant a 40 percent 
evaluation.  The evidence discussed above does not show that 
the Veteran has listing of the spine or a positive 
Goldthwaite's sign.  In fact, the physician who examined the 
Veteran in April 2008 denied both of these symptoms.  There 
is no evidence that the Veteran has loss of lateral motion.  
At his VA examinations, his lateral rotation and lateral 
flexion have remained normal.  He does not have abnormal 
mobility on forced motion.  Therefore, his back disability 
does not meet the criteria for an increased rating under DC 
5295.  38 C.F.R. § 4.71a (2002).  

Further, under the amended criteria set forth in the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Veteran's back disability does not warrant a 40 percent 
evaluation.  There is no evidence to show that his forward 
flexion is limited to 30 degrees.  At worst, his forward 
flexion was 65 degrees, in September 2005.  Even when 
considering that he had pain from 50 to 65 degrees, his 
painful motion was not such that it limited his flexion to 30 
degrees.  There is no evidence of record to show that the 
Veteran has ankylosis of the thoracolumbar spine.  Ankylosis, 
favorable or unfavorable, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Dinsay, 9 Vet. App. at 81.  As the Veteran is able to move 
his spine, by definition, he does not have ankylosis.  His 
back disability does not warrant a 40 percent evaluation 
under DC 5237, even when considering painful motion and 
functional loss under DeLuca.  

Finally, there is no evidence that the Veteran's lumbar 
strain has any neurological manifestations that may be 
evaluated separately.  As discussed above, his sensory and 
neurological examinations were normal.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the Veteran's lumbar strain does not 
more closely approximate a 40 percent rating under the 
previous or amended criteria, even taking into consideration 
the Veteran's reports of periodic back pain.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence is against 
this claim for a higher initial rating for any time during 
the initial rating period.  38 C.F.R. § 4.3.  While the 
Veteran has reported period flare-ups of back pain, all of 
the several VA examination reports of record that are spread 
throughout the rating period show a consistent level of 
disability that is inconsistent with the occasionally severe 
reports of pain reported by the Veteran.  Because the Board 
finds that the very detailed examination reports of record 
thoroughly addressed the question of pain in terms of the 
Veteran's ranges of motion, and even noted how active the 
Veteran was able to be despite his service-connected 
conditions, which is inconsistent with the levels of pain 
sometimes reported by him, the Board assigns more weight to 
the examination reports than to the Veteran's lay statements 
as to the question of pain.  

D. Extraschedular Consideration

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

The Veteran's symptoms from his knee, hip, and back 
disabilities cause impairment in occupational functioning.  
Such impairment is contemplated by the rating criteria, which 
reasonably describe his disabilities.  The disability ratings 
themselves are recognition that the Veteran's industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The Board finds no reason to refer the case 
to the Compensation and Pension Service for consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not already adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the Veteran reports that some of his daily activities 
are affected by his back condition, he does not report that 
this condition has otherwise affected his ability to work or 
that this condition has required frequent periods of 
hospitalization.  Accordingly, referral for extraschedular 
consideration is not warranted.  


ORDER

An initial disability evaluation greater than 20 percent for 
a right knee disability is denied.  

A separate 10 percent evaluation for limitation of extension 
of the right knee is granted.  

An initial disability evaluation greater than 10 percent for 
a right hip disability is denied.  

An initial disability evaluation greater than 20 percent for 
lumbar strain is denied. 



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


